DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
sensing circuitry coupled to the nanowire for measuring a change in resistance of the nanowire when a bubble within a flow of liquid contacts the nanowire.

4.	Claims 2-10 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
measuring a change in resistance of the nanowire when a bubble in the flow of liquid contacts the nanowire.

6.	Claims 12-20 are allowed due to the fact that they further limit and depend on claim 11.

7.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	ARWATZ (Pub. No.: US 2018/0058889) teaches “A method is provided for measuring at least two flow properties of a fluid. The method includes providing at least two nanowires, the resistance of each nanowire varying based on a value of a different respective flow property such that each nanowire is configured to measure the different respective flow property, and operating each of the nanowires in a different respective mode of operation, in order to measure the at least two flow properties simultaneously in real-time” (Abstract).
b)	OKA (Pub. No.: US 2018/0252624) teaches “A chemical substance concentrator includes a channel allowing a sample containing a chemical substance to flow in a flowing direction in the channel, and a cell wall partitioning the channel into adsorption cells. Each of adsorption cells includes first and second electrodes disposed on the cell wall apart from each other and an adsorption device that adsorbs the chemical substance. The adsorption device contains metal oxide. The absorption device is disposed at a position contacting the first electrode and the second electrode such that the first and second electrodes are electrically connected via the adsorption device” (Abstract).
c)	AKIYAMA (Pub. No.: US 2015/0308972) teaches “A gas sensor array containing a gas flow path in which a gas to be analyzed flows, and a plurality of gas sensors set along the gas flowing direction of the gas flow path, wherein the gas sensors each has a constitution wherein semiconductor microcrystals that come into contact with the gas to be analyzed that flows in the above gas flow path are disposed between two electrodes” (Abstract).
d)	YOON (Pub. No.: US 2016/0377485) teaches “A suspended type nanowire array and a manufacturing method thereof may be provided. More particularly, an array including a suspended type nanowire having two kinds of nanowires stacked thereon and a manufacturing method thereof may be provided. The suspended type nanowire array includes: a substrate; a suspended type nanowire which is suspended above the substrate and comprises a first nanowire, an insulating member, and a second nanowire which are sequentially stacked; a first electrode portion which is electrically connected to the first nanowire; and a second electrode portion which is electrically connected to the second nanowire” (Abstract).
e)	Zhou (Pub. No.: US 2012/0097917) teaches “Aligned nanowire arrays were coated with semiconductor shell layers, and optionally withnoblemetal nanoparticles for use as three dimensional gas sensors. The sensors show roomtemperature responses to low concentrations of various gases. Arrays containing different sensor types can discriminate among different gases, based upon changes in conductivity and response times” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867